 14 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 NV Energy, Inc
. and
 International Brotherhood 
of Electrical Workers, Local 396,
 AFL
ŒCIO
, Pet
i-tioner
.  Case 28
ŒUCŒ000243
 January 30, 2015
 DECISION ON REVIEW A
ND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
MISCIMARRA 
 AND 
HIROZAWA
 The issue in this case is whether the Regional Director 
properly clarified the existing unit of the Employer
™s 
employees employed in Clark and Nye Counties, Nev
a-da, to include 14 plant operators and m
aintenance sp
e-cialists who work at its Walter M. Higgins Power Plant 
in Primm, Nevada.  The Regional Director issued a Dec
i-sion and Order Clarifying Bargaining Unit on March 12, 

2009, granting the Petitioner
™s petition for unit clarific
a-tion with respect t
o the Higgins plant operators and 

maintenance specialists, but declining to add the mater
i-al/warehouse personnel classification to the unit.  The 

Employer filed a request for review, contending that the 
Regional Director failed to follow the Board
™s tradit
ional 
accretion standard, and that under this standard, the R
e-gional Director erred in finding that the Higgins plant 
operators and maintenance specialists are an accretion to 
the existing unit.  On October 19, 2009, a two
-member 
Board granted the Employer
™s request for review.  A 
three
-member panel affirmed this decision on August 27, 
2010.1 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 Having carefully considered the entire record,
2 we 
find, con
trary to the Regional Director, that the unit 
should not be clarified to include the Higgins plant ope
r-ators and maintenance specialists.  Applying the Board
™s 
traditional accretion standard, we find that these emplo
y-ees do not share an overwhelming commun
ity of interest 
with the employees in the existing unit.  We also find 
that the Board
™s preference for systemwide units in the 
public utility industry does not warrant a different result.  
Accordingly, we reverse the Regional Director
™s decision 
and dismis
s the underlying petition.
 Facts
 The facts are more fully set forth in the Regional D
i-rector
™s decision (pertinent portions of which are a
t-tached
 as an appendix
).  The Employer, a public utility 
1 The Petitioner also filed a request for review of the Regional Dire
c-tor™s 
finding that the existing unit should not be clarified to include the 
Higgins plant™s material/warehouse personnel classification.  The two
-member Board denied the Petitioner™s request for review, and the three
-member panel affirmed this decision as well.
 2 The parties have not filed briefs on review.
 company with its principal place of business in Las V
e-gas, is
 engaged in the generation, transmission, and di
s-
tribution of electricity to customers throughout Nevada 
and California.  The Petitioner represents a unit consis
t-ing of about 1950 employees in the Employer
™s southern 
division, including control operators a
nd maintenance 
technicians at the Reid Gardner, Harry Allen, Silve
r-hawk, Chuck Lenzie, Sunrise, and Clark generating 

plants.
3  In October 2008, the Employer acquired the 
Higgins plant, which is also located within the geograp
h-ic parameters of the Employer
™s southern division.  The 
seven generating plants in the southern division are sca
t-tered throughout Clark County; the Clark plant
Šthe 
generating facility closest to the Higgins plant
Šis about 

45 miles from the Higgins plant.
 At the six generating plants un
disputedly within the 
existing unit, control operators operate the equipment 

used to generate electricity, and maintenance technicians 

maintain the operating equipment.  The Higgins plant 
operators and maintenance specialists are, in terms of 
skills and fu
nctions, equivalent to control operators and 
maintenance technicians.  The Higgins plant operators 

and maintenance specialists do, however, have some 

additional responsibilities, as they are expected to set 

work priorities and make work assignments.  The H
ig-gins plant operators report to onsite Operations Manager 
Felix Fuentes, and the Higgins plant maintenance sp
e-cialists report to onsite Maintenance Manager Ron 
McCallum.  Fuentes and McCallum are responsible for 
the day
-to-day supervision of the plant ope
rators and 
maintenance specialists.
4  McCallum and Fuentes both 
report to 
Interim 
Plant 
Director Steven Page, who is not 
based at the Higgins facility, and whose position also 
covers the Clark and Sunrise plants.
5  Page did not test
i-fy, but various witness
es, including Tom Price, who pr
e-ceded Page as the interim Higgins plant director, testified 

that the interim plant director does not have day
-to-day 
responsibility for the Higgins plant.  Instead, according 
3 IBEW Local 1245 represents a unit of employees in the Emplo
y-er™s northern division.
 4 Neither the parties nor the Regional Director addressed the que
s-tion of whether Fuentes or McCallum are statutory supervi
sors.  It is 
clear from the record that they both responsibly direct the work of their 
subordinates and have at least some disciplinary authority; further, it 
appears that Fuentes has hired employees, including one since the E
m-ployer acquired the Higgins p
lant.
 5 The record contains several references to the Clark, Sunrise, and 
Higgins plants constituting the ﬁClark region.ﬂ  Page is also the Clark 
plant™s 
operations 
manager.  There is a separate plant director for the 
Reid Gardner Plant.  Tom Price is the 
plant director for the Silverhawk 
and Chuck Lenzie plants; Price and Brian Paetzold share responsibil
i-ties for the Harry Allen plant, although Paetzold reports through Price.  

All plant directors report to Kevin Geraghty, vice president of power 
generation
. 362 NLRB No. 5
                                                                                                    NV ENERGY
, INC
. 15 to Price, the interim plant director is a liaison
 between 
the plant and the Employer
™s corporate offices, and is 
largely concerned with controlling the budget.
6  Accor
d-ing to Fuentes, he regularly briefs Page on the status of 
the Higgins plant, but Page is not involved in its day
-to-day operation.  And t
he Higgins plant employees who 
testified all stated that either Fuentes or McCallum was 

their day
-to-day supervisor and that they did not have 
significant contact with Page.
 Prior to its acquisition by the Employer, the Higgins 
plant was owned by Reliant E
nergy Services (Reliant).  It 
appears that the Higgins plant has always been connected 
to the same power grid as the Employer
™s other genera
t-ing plants.  Due to fluctuations in demand, the Higgins 
plant was inoperative from November 2007 through July 
2008.  The Employer took possession of the plant on 
October 21, 2008, and shortly thereafter shut it down for 
inspection and other necessary work.  The plant resumed 
operation in January 2009.  Upon acquiring the plant, the 
Employer interviewed and hired all of
 the former Reliant 
employees, with the exception of two managers.  Since 
then, the Employer has integrated the Higgins plant into 
its communications system, and the Higgins plant e
m-ployees have been added to its payroll and leave systems.  

The Higgins pla
nt employees have been assigned a h
u-man resources representative, who is also responsible for 
at least the Clark and Silverhawk plants.  The Higgins 
plant employees are also now covered by the Employer
™s 
companywide safety manual, and share a safety repr
e-sentative with the Clark and Sunrise plants.  The Higgins 
plant employees who testified all stated that their fun
c-tions and duties were unchanged by the Employer
™s a
c-quisition of the plant.
 There is no evidence that bargaining
 unit employees 
have had any te
mporary or permanent interchange with 
the Higgins plant employees.  Similarly, there has been 

little physical contact between 
the 
Higgins plant emplo
y-ees and bargaining
 unit employees.  On two occasions, 
the 
Higgins plant employees have gone to other plant
s to 
borrow equipment, and on another occasion, several 

Higgins plant employees attended a safety meeting with 
several Clark plant employees.  Additionally, at least one 
Higgins plant operator participates in a daily morning 
conference call that includes c
ontrol operators from other 
generating plants and other personnel.  These conference 
calls last 15
Œ30 minutes.  According to Higgins Plant 
Operator Jose Otero, he usually talks for about 10 s
e-conds of this time.  The conference calls primarily pr
o-vide an o
pportunity for the involved personnel to note 
problems their facilities are experiencing that might a
f-6  The Higgins plant has its own budget.
 fect their generating capacity.  No attempt is made to find 

solutions to these problems during the conference calls, 

however.  Rather, it appears the call
s are designed to help 
assess the generating demands that may be placed on the 

individual generating facilities that day.
 By contrast, there is some evidence indicating inte
r-change and common supervision among the other six 

plants.  For example, there are 
instances in which control 

operators from the Chuck Lenzie plant have covered for 
the 
Silverhawk plant control operators.  A witness ind
i-cated that beyond this, there is 
ﬁa little bit
ﬂ of inte
r-change among the Silverhawk, Chuck Lenzie, and Harry 
Allen plan
t employees.  At least one unit employee test
i-fied that he was permanently transferred from the Reid 
Gardner plant to the Silverhawk plant (following an a
p-plication and interview process), another testified that he 

was transferred from the Reid Gardner pla
nt to the Clark 
plant, and the record reveals that about 3 years before the 
hearing
, certain other employees were transferred from 
the Clark plant to the Reid Gardner plant.  In addition, 
testimony indicates that the Harry Allen, Chuck Lenzie, 
and Silverha
wk plants are treated as a single facility, 
with common supervisors and managers; the same is true 
of the Clark and Sunrise plants.
 Under Reliant, the Higgins plant employees were u
n-represented.  Prior to acquiring the Higgins plant, the 
Employer also acqu
ired the Chuck Lenzie and Silve
r-hawk plants.  The Employer acquired the Chuck Lenzie 
plant as a newly constructed facility and staffed it with 

employees represented by the Petitioner.  The Employer 
purchased the Silverhawk plant from Arizona Public 
Service
, another utility company.  A different IBEW l
o-cal represented the Silverhawk plant employees at the 
time of the purchase, and that local, the Petitioner, the 
Employer, and Arizona Public Service agreed that the 

Petitioner would assume representation of th
e Silve
r-hawk plant employees.  The Higgins plant acquisition is 

the only example of the Employer acquiring an operating 
facility staffed by unrepresented employees.  Shortly 
after the Employer acquired the Higgins plant, represen
t-atives of the Petitioner c
ontacted at least some of the 
Higgins plant employees about signing dues
-checkoff 
authorization forms; it appears that two Higgins plant 
employees signed them.
7 When the Employer hired the Higgins plant emplo
y-ees, it classified them as MPAT (
management/
pro-7 The Regional Director found that the employees signed ﬁunion a
u-
thorization cards,ﬂ but it does not appear that the Petitioner was a
t-tempting to organize the Higgins plant employees; rather, the Petitioner 
seems 
to have approached the employees with dues
-checkoff forms on 
the belief that, by virtue of accretion, it now represented the Higgins 
plant employees.
                                                                                                     DECISIONS OF THE NAT
IONAL LABOR 
RELATIONS BOARD
 16 fessional/
administrative/
technical), a classification the 
Employer uses for certain of its unrepresented emplo
y-ees, and extended the MPAT wage system and benefits 
package to the Higgins plant employees.  Although there 
appear to be slight differences betw
een MPAT and ba
r-gaining
 unit wages and benefits,
8 it nevertheless appears 
that they are generally similar; in fact, the Employer
™s 
purchase agreement requires that the Higgins plant e
m-ployees receive pay and benefits substantially similar to 
bargaining
 uni
t employees.  It is not clear whether the 
Higgins plant employees
™ current wages and benefits 
substantially differ from what they received under Rel
i-ant.
 The Regional Director
™s Decision
 Citing 
E.
 I. Du Pont de Nemours, Inc.,
 341 NLRB 607 
(2004), and 
Frontier Telephone of Rochester, Inc.,
 344 
NLRB 1270 (2005), enfd. 181 Fed. Appx. 85 (2d Cir. 

2006), the Regional Director began his analysis by no
t-ing that the Board permits accretion only when the e
m-ployees a party seeks to add to the existing bargaining
 
unit have little or no separate identity and where the two 
groups share an overwhelming community of interest.  
The Regional Director acknowledged that in determining 

whether this standard has been met, the two 
ﬁcritical
ﬂ factors are employee interchange 
and common day
-to-day supervision.  The Regional Director then found that 
there is no evidence of temporary or permanent inte
r-change between the Higgins plant employees and ba
r-gaining
 unit employees.  Regarding day
-to-day superv
i-sion, the Regional Director
 seemingly found that there 
was no such supervision common to the Higgins plant 
employees and the unit employees.  He further found that 
Fuentes and McCallum 
ﬁreport to an acting plant director 
who serves as acting director for a region that includes 
the H
iggins, Clark, and Sunrise plants.
ﬂ The Regional Director then stated that 
ﬁ[c]onsideration 
of these two factors, however, does not end the inquiry
ﬂ because the Board 
ﬁhas long held that in public utility 
industries a system
-wide unit is optimal.
ﬂ  Characterizing 
the systemwide preference as a 
ﬁrebuttable presumption,
ﬂ the Regional Director found, based on other community
-of-interest factors (integration of operations, centralized 
management, similar wages and benefits, similarity of 
skills, and em
ployee contact), that the systemwide pre
f-erence had not been rebutted.  The Regional Director 
found that there is 
ﬁlittle difference
ﬂ between the Higgins 
plant employees and bargaining
 unit employees, and that, 
8 For example, MPAT employees receive raises based on demo
n-
strated skill proficiencies and have vacation s
cheduled by seniority; 
bargaining
 unit employees receive raises based on length of service and 
have their vacation scheduled on a first
-come, first
-served basis.
 accordingly, accretion was appropriate becaus
e the Hi
g-gins plant employees and bargaining
 unit employees 
ﬁshare a sufficient community of interest.
ﬂ In so finding, the Regional Director acknowledged that 
collective
-bargaining history did not support adding the 
Higgins plant employees to the existing 
unit.  The R
e-gional Director also acknowledged that the Employer
™s closest generating station
Šthe Clark plant
Šis 45 miles 
from the Higgins plant, but considered this factor insi
g-nificant 
ﬁin the setting of a public utility.
ﬂ  And the R
e-gional Director note
d that it appears that the Higgins 
plant employees did not support the Petitioner
™s organi
z-ing efforts, but found that the other community
-of-interest factors outweighed this consideration.
 Analysis
 When the Board finds an accretion, it adds employees 
to a
n existing bargaining unit without conducting a re
p-resentation election.  The purpose of the accretion do
c-trine is to 
ﬁpreserve industrial stability by allowing a
d-justments in bargaining units to conform to new industr
i-al conditions without requiring an ad
versary election 
every time new jobs are created or other alterations in 
industrial routine are made.
ﬂ  NLRB v. Stevens Ford, 
Inc.
, 773 F.2d 468, 473 (2d Cir. 1985), quoted in 
Fro
n-tier Telephone of Rochester,
 supra at 1271.  However, 
because accreted emplo
yees are added to the existing 
unit without an election or other demonstration of m
a-jor
ity support, the accretion doctrine
™s goal of promoting 
industrial stability is in tension with employees
™ Section 
7 right to freely choose a bargaining representative. 
 Frontier Telephone of Rochester,
 supra at 1271.  The 
Board accordingly follows a restrictive policy in appl
y-ing the accretion doctrine.  See 
CHS, Inc., 
355 NLRB 
914, 916 (2010) (quoting 
Archer Daniels Midland Co.,
 333 NLRB 673, 675 (2001)); 
Super Valu Sto
res, 
283 
NLRB 134, 136 (1987).  Under the well
-established a
c-cretion standard set forth in 
Safeway Stores, Inc.,
 256 
NLRB 918, 918 (1981), the Board finds 
ﬁa valid accr
e-tion only when the additional employees have little or no 
separate group identity and t
hus cannot be considered to 
be a separate appropriate unit and when the additional 

employees share an overwhelming community of interest 

with the preexisting unit to which they are accreted.
ﬂ  Id. 
(footnotes omitted).  See also 
Frontier Telephone of 

Rochester,
 supra at 1271; 
E.
 I. Du Pont, 
supra at 608 
(quoting 
Ready Mix USA, Inc.,
 340 NLRB 946, 954 
(2003)).  In determining whether this standard has been 

met, the Board considers factors including integration of 

operations, centralization of management
 and administr
a-tive control, geographic proximity, similarity of working 
conditions, skills and functions, common control of labor 
relations, collective
-bargaining history, degree of sep
a-                                                  NV ENERGY
, INC
. 17 rate daily supervision, and degree of employee inte
r-change.  
Archer D
aniels Midland,
 supra at 675 (citing 
Progressive Service Die Co.,
 323 NLRB 183 (1997)).
9  However, the Board has held that the 
ﬁtwo most i
m-portant factors
Šindeed, the two factors that have been 
identified as critical to an accretion finding
Šare e
m-ployee in
terchange and common day
-to-day superv
i-sion,
ﬂ and therefore 
ﬁthe absence of these two factors 
will ordinarily defeat a claim of lawful accretion.
ﬂ  Fro
n-tier Telephone of Rochester,
 supra at 1271 
and
 fn. 7 (i
n-ternal quotations omitted).
10 Although the Region
al Director set forth the applicable 
standard, he did not apply it here.  In finding accretion 

appropriate, he did not find that the Higgins plant e
m-ployees have little or no separate identity from the ba
r-gaining
 unit employees or that the two groups share
 an 
overwhelming community of interest.  Instead, the R
e-gional Director found that the Higgins plant and bargai
n-ing
 unit employees share a 
ﬁsufficient community of i
n-terest.
ﬂ  
Applying the correct standard, we find that the 
two groups do not share an overw
helming community of 
interest and that the Higgins plant employees have r
e-tained a separate identity from the bargaining
 unit e
m-ployees.
 As is usually the case,
11 there are some factors that 
support accretion to the existing unit.  We agree with the 
Regiona
l Director that integration of operations, the sim
i-larity of terms and conditions of employment,
12 centra
l-ized control of management and labor relations, and si
m-ilarity of skills all favor finding an accretion.  Contrary to 
the Regional Director, however, w
e find that these fa
c-tors are clearly outweighed by factors that disfavor accr
e-tion.  Crucially, it is undisputed that there has been ne
i-ther permanent nor temporary interchange between the 
Higgins plant employees and the bargaining
 unit e
m-ployees.  This i
s in contrast to the other six facilities 
9 Regarding the factor of employee interchange, the Board disti
n-
guishes between two types
Štemp
orary transfers and permanent tran
s-fers
Šand regards temporary transfers to be more important when an
a-lyzing whether accretion is appropriate.  
Frontier Telephone
, supra at 
1272; 
Red Lobster
, 300 NLRB 908, 910 (1990).
 10 Frontier Telephone
 dealt with accreti
on in an unfair labor practice 
setting, hence the reference to a ﬁlawfulﬂ accretion.  The same analysis, 
however, applies to alleged accretions in unit clarification proceedings.
 11 See 
Great Atlantic 
& Pacific 
Tea 
Co.,
 140 NLRB 1011, 1021 
(1963) (ﬁ[T]he normal situation presents a variety of elements, some 

militating toward and some against accretion, so that a balancing of 
factors is necessary.ﬂ).
 12 The Employer argues that the Higgins plant employees have di
f-ferent wa
ges and benefits from the unit employees.  Although there are 
some minor differences, the purchase agreement between Reliant and 

the Employer for the Higgins plant required the Employer to provide 
the Higgins plant employees with pay and benefits substanti
ally similar 
to those of unit employees.
 where there has been some, albeit limited and irregular, 
temporary and permanent interchange.  Similarly, there 

is no common day
-to-day supervision.  The Regional 
Director
™s findings regarding common day
-to-day sup
er-vision are somewhat unclear, but he acknowledged that 

Fuentes and McCallum, who oversee the plant operators 
and maintenance specialists at the Higgins plant, have no 
authority over any unit employees.  Similarly, there is no 

evidence that any individuals
 with day
-to-day authority 
over unit employees have such authority over the Hi
g-gins plant employees.  Although the Regional Director 

noted that Fuentes and McCallum report to 
Interim 
Plant 
Director Page, who is also the acting director for the 
ﬁre-gion
ﬂ com
prised of the Higgins, Clark, and Sunrise 
plants, the record fails to establish that Page (or any pr
e-vious acting plant director) exercises day
-to-day author
i-ty over the contested Higgins employees.  Indeed, the 
Higgins plant employees who testified stated
 that either 
Fuentes or McCallum was their day
-to-day supervisor 
and denied having any significant contact with Page.  

Further, former 
Interim 
Plant 
Director Price denied that 
he had any day
-to-day responsibility when in that pos
i-tion, but instead characte
rized his role as a liaison b
e-tween the Higgins plant and the Employer
™s corporate 
wing who primarily dealt with budget control.
13  Under 
these circumstances, we find that there is no shared day
-to-day supervision between the Higgins plant employees 
and bar
gaining
 unit employees.  Together, the absence of 
these two critical factors prevents us from finding an 
overwhelming community of interest here.
 Further, we disagree with the Regional Director
™s fin
d-ing that contact between the Higgins plant and unit e
m-ployees favors accretion.  As noted above, the record 
contains three isolated instances of physical contact b
e-tween the two groups of employees.  Such incidental and 

irregular physical contact does not support accretion.  
Further, although at least some Higg
ins plant operators 
participate in daily morning conference calls, it is not 
clear how many plant operators are involved in these 
calls, and the maintenance specialists apparently do not 
participate.  Moreover, these calls are apparently d
e-signed to simply
 advise relevant personnel of situations 
that might affect that day
™s generation demands.  The 
calls last only 15
Œ30 minutes, and the only detailed te
s-
timony about them indicates that 
the 
Higgins plant oper
a-tors talk for only a few seconds.  Accordingly, w
e do not 
view this degree of contact as significant or favoring 
13 As with interchange, there is also evidence suggesting that there is 
some common day
-to-day supervision among the other six facilities.  
Although it does not appear that all six facilities share common supe
r-vision
, the Silverhawk, Harry Allen, and Chuck Lenzie plants do; the 
same is true of the Clark and Sunrise plants.
                                                                                                     DECISIONS OF THE NAT
IONAL LABOR 
RELATIONS BOARD
 18 accretion, particularly in the absence of the two 
ﬁcritical
ﬂ factors.
 Three final factors do not favor an accretion finding.  
First, as the Regional Director noted, there is no history 
of 
collective bargaining at the Higgins plant, and thus 
collective
-bargaining history does not favor accretion.  
Although the Employer has acquired at least two plants 

in the past where the employees are now part of the ba
r-
gaining unit, one (Chuck Lenzie) was
 acquired before it 
was actually staffed, and the employees at the other (Si
l-verhawk) were represented by another IBEW local when 

the Employer acquired the plant.
14  There are no prior 
examples of the Employer acquiring an already
-staffed 
nonunion facility 
and agreeing to include those emplo
y-ees in the existing unit.  Second, although it is clear that 
the Higgins plant employees have similar skills and pe
r-form similar functions as comparable unit employees, it 
is undisputed that 
the 
Higgins plant employees h
ave at 
least some additional duties and work under slightly di
f-ferent expectations, as they set work priorities and make 
assignments in ways that unit employees do not.  Finally, 
the closest generating facility to the Higgins plant is the 
Clark plant, whic
h is about 45 miles away.  The Regional 
Director found that because the Employer is a public 

utility, this distance is not a significant factor, especially 
as Page is the acting plant director for the Higgins plant
, yet is based at the Clark plant.  We do 
not agree that 
Page
™s position offsets the distance between the two 
plants.  Although Page has some authority over the Hi
g-gins plant, he is not based there, he is not engaged in 
day
-to-day supervision there, and it is not even clear how 
often he is physica
lly present there.  Further, the E
m-ployer may be a public utility, but the Regional Director 
cited no precedent and offered no explanation why this 
should make a difference in assessing the Higgins plant
™s 
geographical proximity to unit employees.  The Boa
rd 
has previously found distances of less than 45 miles b
e-tween facilities to disfavor accretion.  See, e.g., 
Mercy 
Health Services,
 311 NLRB 367, 368 (1993) (40 miles); 
Super Valu Stores,
 supra at 136 (10
Œ12 miles); 
Bryan 
Infants Wear Co.,
 235 NLRB 1305, 
1306 (1978) (12 
miles).  Accordingly, we find that in this case, the fact 
that the Higgins plant is 45 miles from the closest plant 
with unit employees does not favor accretion.
 Based on the foregoing factors, we find that the facts 
of this case do not mee
t the Board
™s restrictive standard 
for accretion, particularly given the absence of the two 
ﬁcritical
ﬂ factors, which 
ﬁordinarily
ﬂ defeats an accretion 
14 The appropriateness of the accretion of employees at the Chuck 
Lenzie and Silverhawk facilities into the bargaining unit is not before 
us.
 claim.  
Frontier Telephone of Rochester, 
supra at 1271 
fn. 7.  Thus, the Petitioner has not shown that t
he Higgins 
plant employees share an overwhelming community of 
interest with the unit employees, nor has the Petitioner 
shown that the Higgins plant employees have little or no 

separate group identity.
 The Regional Director
™s accretion finding, however, 
was
 largely premised on his invocation of the Board
™s preference for systemwide units in the public utility i
n-dustry.  The Board has long held that for public utilities, 
ﬁa systemwide unit is the optimal appropriate unit.
ﬂ  Ba
l-timore Gas & Electric Co.,
 206 NLRB 199, 201 (1973).  
The Board has also stated that it will deviate from this 

preference where 
ﬁcompelling
ﬂ evidence shows colle
c-tive bargaining in a less
-than
-systemwide unit is a 
ﬁfea-sible undertaking,
ﬂ namely where:
  (1) employees in the petitioned
-for
 smaller unit share a 
substantial community of interest, (2) the boundaries of 

the requested unit conform to a well
-defined admini
s-trative segment and could be established without due 

disturbance to the company
™s ability to perform its ne
c-essary functions,
 and (3) there is no opposing bargai
n-ing history on a broader basis.
  Alyeska Pipeline Service Co.,
 348 NLRB 808, 809
Œ810 (2006) (citations omitted).  At the same time, the Board has 

specified that the systemwide preference
  makes the most sense when the p
etitioned
-for emplo
y-ees are an integral part of the provision of the utility 
service such that a labor stoppage or dispute at one part 
threatens the ability of the whole to serve the public 

good. . . . [W]here there is no such danger, we find no 
basis for 
limiting the organizational rights of employees 
by requiring them to organize only in comprehensive 
units.
  Verizon Wireless,
 341 NLRB 483, 484 (2004).
 As noted above, the Regional Director characterized 
the systemwide preference as a rebuttable presumptio
n and found, based on several community
-of-interest fa
c-tors, that the Employer had not rebutted the preference 
and that accretion was therefore appropriate.  But as set 
forth above, the Regional Director should have reco
g-nized
Šand his analysis suggests tha
t he did in fact re
c-ognize
Šthat in this case, an accretion finding is not wa
r-ranted under the traditional accretion analysis.  Thus, the 
Regional Director
™s analysis at least implicitly assumes 
that in a case involving a public utility, the systemwide 
pref
erence takes precedence over traditional accretion 
analysis where the two doctrines are in tension, or that 
the systemwide preference can offset the absence of the 
                                                  NV ENERGY
, INC
. 19 two 
ﬁcritical
ﬂ accretion factors.  While we recognize that 
the systemwide presumption and th
e Board
™s traditional 
accretion analysis are in tension, at least in cases like this 
one, we hold, contrary to the Regional Director, that in 
this context the systemwide preference is not dispositive.
 To begin, the accretion doctrine is rooted in the Act
™s purpose of promoting industrial stability.  When the 

Board finds an accretion, however, employees are added 

to a unit without exercising their statutory right to select 
or reject a collective
-bargaining representative.  The 
Board has carefully balanced t
hese competing interests 
by applying the accretion doctrine restrictively.  See 
Su-per Valu Stores,
 supra at 136.  This restrictive applic
a-tion is expressed in terms of the required 
ﬁoverwhelming 
community of interest
ﬂ showing.  See 
Safeway Stores
, supra at
 918.  The fact that a unit clarification petition 
involves the public utility industry does not alter this 
balance.  The Board has applied the traditional accretion 
analysis in cases involving public utilities.  See, e.g., 

Indiana Bell Telephone Co.,
 229 NLRB 187 (1977); 
Pa-cific Northwest Bell Telephone Co.,
 207 NLRB 1 (1973).
 Applying the systemwide preference in the way the 
Regional Director did here disrupts this careful balance 

in at least three ways.  First, despite his apparent finding 
that both of t
he 
ﬁcritical
ﬂ accretion factors were absent in 
this case, the Regional Director nevertheless allowed the 
systemwide preference to trump the traditional accretion 
analysis.  That is, the Regional Director found that the 
Higgins plant employees were an accre
tion to the exis
t-ing unit despite tacitly acknowledging that the record 
does not establish the overwhelming community of inte
r-est that the traditional accretion analysis requires as a 
means of protecting employee free choice.  Second, and 
on a closely rela
ted note, the Regional Director ultimat
e-ly found that the Higgins plant employees were an accr
e-tion because they shared a 
ﬁsufficient,
ﬂ rather than ove
r-whelming, community of interest.  Finally, the Regional 

Director
™s analysis appears to have subtly shift
ed the 
burden in this case from the Petitioner to the Employer.  

Under the 
ﬁrestrictive
ﬂ accretion policy, the party favo
r-ing accretion bears a 
ﬁheavy
ﬂ burden of establishing that 
accretion is appropriate.  See, e.g., 
Bay Shipbuilding 

Corp.,
 263 NLRB 1133,
 1140 (1982) (quoting 
Rice Food 
Markets, 
255 NLRB 884, 887 (1981)), enfd. 721 F.2d 
187 (7th Cir. 1983).  Here, that party is the Petitioner.  

But as the systemwide preference has been described as a 
ﬁrebuttable presumption,
ﬂ see 
Alyeska Pipeline,
 supra at 
809, it follows that the burden to rebut the presumption is 
on a party that seeks to deviate from the systemwide unit.  
Here, that is the Employer.  Thus, combining the two 
standards in the way the Regional Director did at least 
implicitly excused the Peti
tioner from establishing that 
accretion is appropriate and instead required the Emplo
y-er to rebut the systemwide preference.  The accretion 

doctrine
™s burden allocation, however, is part of the 
ﬁre-strictive
ﬂ policy that seeks to protect employee free 
choic
e, so requiring a party 
opposed
 to accretion to make 
a showing in order to 
prevent
 an accretion finding does 
not sufficiently protect this choice.
 Given these considerations, we hold that in unit clarif
i-cation proceedings that involve public utilities, the
 sy
s-temwide preference is not dispositive.  It does not 
ipso 
facto
 establish the requisite overwhelming community of 
interest between existing unit employees and the e
m-ployees sought to be accreted.  Rather, we find that to the 

extent the systemwide prefer
ence is relevant in unit clar
i-fication cases, it is merely one more factor to consider in 
the traditional accretion analysis.  Further, inherent in the 
systemwide preference is the balancing of employees
™ Section 7 rights against other interests.  See 
Alye
ska 
Pipeline
, supra at 809.  Thus, this factor cannot dictate a 
different result where the 
ﬁcritical
ﬂ accretion factors are 
lacking, lest the accretion doctrine
™s own careful balan
c-ing of industrial stability and employee free choice be 
disrupted.  Thus, e
ven assuming that the systemwide 
preference favors accretion in this case, the traditional 

factors disfavoring accretion are paramount; indeed, as is 

ordinarily the case, the absence of the two 
ﬁcritical
ﬂ fac-tors defeats the Petitioner
™s accretion claim he
re.
 The cases that the Regional Director cited do not su
g-gest a different result because all of those cases involved 
initial representation proceedings, not unit clarification 
proceedings.  See 
Alyeska Pipeline,
 supra; 
New England 
Telephone Co.,
 280 NLRB 1
62 (1986); 
TRT Telecomm
u-nications Corp.,
 230 NLRB 139 (1977); 
Baltimore Gas 
& Electric, 
supra; 
Gulf States Telephone Co., 
118 NLRB 
1039 (1957); 
New England Telephone 
& Telegraph Co.,
 90 NLRB 639 (1950).  Thus, in each of those cases, the 

application of the systemwide preference merely dete
r-
mined whether certain employees would vote in a subs
e-quent election.  Here, by contrast, if the Higgins plant 
employees are added to the existing u
nit by virtue of the 
systemwide preference, they will have had no opportun
i-ty to express their representational desires.  Accordingly, 

these cases provide no basis for allowing the systemwide 
preference to modify the traditional accretion analysis.
 Our tre
atment of the systemwide preference is also 
consistent with past precedent.  There do not appear to be 
any prior cases in which the accretion analysis and sy
s-
temwide preference suggested different results, and there 
are no cases in which the Board has foun
d that the sy
s-
temwide presumption trumped or modified the usual 
accretion analysis.  In the one case in which the Board 
applied the systemwide preference in an accretion co
n-  DECISIONS OF THE NAT
IONAL LABOR 
RELATIONS BOARD
 20 text, the accretion analysis and systemwide preference 
analysis both supported find
ing that certain employees 

were an accretion to the existing unit.  See 
Arizona Pu
b-lic Service Co.,
 256 NLRB 400, 401
Œ402 (1981), enfd. 
698 F.2d 1228 (9th Cir. 1983), cert. denied 464 U.S. 
1043 (1984).
15  Further, there are a number of public 
utility cases 
involving accretion issues in which the 
Board engaged in the usual accretion analysis without 

any mention of the systemwide preference.  See, e.g., 
Indiana Bell Telephone, 
supra; 
Pacific Northwest Bell 
Telephone,
 supra; 
Gas Service Co.,
 140 NLRB 445 
(1963)
.16  Finally, there are at least two public utility 
accretion cases in which the Board mentioned the sy
s-
temwide preference but nevertheless declined to accrete 
newly acquired employees.  
Consolidated Edison of New 
York, Inc.,
 132 NLRB 1518, 1521 (1961) (in 
refusing to 
accrete utility plant employees at newly acquired facil
i-ties to existing unit, the Board stated that although it 
ﬁfa-vors the systemwide unit as the optimum unit for public 
utilities, .
 . . the application of such policy is tempered by 
the right
s of employees to a self
-determination election 
before being merged in a larger unit
ﬂ (footnote omitted)); 
Illinois Bell Telephone Co.,
 222 NLRB 485, 486 (1976) 
(Board refused to accrete public utility employees to e
x-isting unit, despite systemwide prefere
nce, because the 
employees had a 
ﬁsufficiently distinct identity
ﬂ).  Thus, 
while the Board has acknowledged the systemwide pre
f-erence in past accretion cases, it has 
relied
 on the trad
i-tional accretion factors in making its determinations.
 In sum, consider
ing the accretion factors outlined 
above, we conclude that the Higgins plant employees are 
a sufficiently distinct, readily identifiable group with no 
overwhelming community of interest with bargaining
 unit employees.  We therefore decline to accrete them 
to 
the existing unit.  To the extent that the systemwide pre
f-erence suggests otherwise, we find that the traditional 
accretion factors control the outcome of this case.
17 15 Ariz
ona Public Service is further distinguishable from this case 
because there, the accretion of employees at a newly opened generating 
plant was supported by the employer and union™s historical bargaining 
practice, and there was at least some evidence of empl
oyee interchange.  
See id. at 401
Œ402 (approximately 20 percent of employees at the a
c-creted facility transferred there from bargaining
 unit positions).
 16 In 
U.S. West Communications,
 310 NLRB 854, 855 (1993), the 
Regional Director noted the systemwide pre
ference and also found that 
accretion was appropriate, but it is not clear whether the Regional D
i-rector in fact applied the systemwide preference in reaching his accr
e-tion finding.
 17 The Employer has invited us to overrule the systemwide prefe
r-ence, argui
ng that the assumptions underlying it are outdated.  In view 
of our foregoing analysis, it is unnecessary to consider this argument 

here.
 ORDER
 The Regional Director
™s Decision and Order Clarif
y-ing Bargaining 
Unit
 is reversed and the petition is di
s-
missed.
 APPENDIX
 DECISION AND ORDER C
LARIFYING 
 BARGAINING UNIT
 The Petitioner, International Brotherhood of
 Electrical 
Workers,
 Local 396, AFL
ŒCIO (the 
Petitioner),
 seeks
 to 
clarify
 its 
contractual 
bargaining
 unit
 (the
 unit)
 of approximately
 1950 
employees
 of NV Energy, Inc. (the 
Employer)
 made
 up of 
em-ployees
 involved in the
 generation,
 distribution,
 and
 transmi
s-sion
 of electric power
 in the
 Employer™s 
southern
 Nevada
 op-erations
 by adding
 some
 14 employees
 classified
 as plant oper
a-tors and
 maintenance
 specialists
 at the 
Employer™s
 Walter
 E.
 Higgins
 Power
 Plant
 (the
 Higgins
 Plant)
 and
 the
 job
 classific
a-tion
 of material/warehouse
 personnel
 to the 
unit.
 The
 Employer
 opposes
 the inclusion of these employees and job 
classific
a-tions
 in the 
unit
 on the grounds that the
 Higgins Plant is a 
stand
-alone generating 
station 
whose
 employees 
are
 separate
 and
 apart
 from
 the 
unit and
 do not 
meet
 the 
community
-of- interest
 standard
 for 
accretion.
 For the reasons
 more
 fully
 set
 forth
 in this
 decision,
 I shall
 clarify
 the
 unit
 to include classif
i-cations of plant 
operator
 and
 maintenance
 specialist at the 
Hig-gins 
Plant
 because
 the
 Employer 
has
 integrated
 the
 Higgins
 Plant
 into
 its overall
 operations
 in southern
 Nevada,
 and
 the
 Higgins
 Plant
 employees
 share a sufficient 
community
 of 
inte
r-est 
with
 the
 unit
 employees 
to be accreted
 into 
the
 unit.
 DECISION
 Upon a petition filed under 
Section 
9(b)
 of the
 National
 La-bor Relations
 Act,
 as amended
 (the Act), a hearing was held 
before
 a hearing officer of the National Labor
 Relations Board 
(the Board).  Upon the 
entire 
record
 in this
 proceeding,
 I find:
 1. 
Hearing 
and
 Procedures:
  The 
hearing 
officer™s rulings 
made
 at hearing are
 free
 from
 prejudicial
 error
 and
 are
 af-firmed.
1 2. 
Jurisdiction:
 The
 parties
 stipulated,
 and
 I find,
 that
 the
 Employer, 
NV Energy,
 Inc., 
a Nevada
 corporation,
 with
 its principal 
office
 and
 place
 of business
 in Las
 Vegas,
 Nevada,
 is a public 
utility
 engaged
 in generating, 
transmitting,
 and distri
b-uting
 electrical
 power 
to commercial 
and
 residential
 customers
 in the State of Nevada.
 During the
 12-month 
period
 ending
 January
 26, 2009,
 the
 Employer, 
in conducting
 the
 business
 operations
 described
 above,
 derived
 gross
 revenues 
in excess
 of $1 million
. During
 the
 same
 period,
 the
 Employer 
purchased
 1 On February 24, 2009, pursuant to
 the
 Employer™s
 request
 for
 an ex-
tension 
of
 time,
 the Regional Director
 ordered
 that
 briefs
 be
 filed
 with
 the
 Regional
 office
 by
 March 
6,
 2009.
 On March 
9,
 2009,
 the
 Employer
 moved 
to strike
 the
 Petitioner™s
 posthearing
 brief because
 the
 copy
 served upon
 the
 Employer
 via
 certified
 mail
 reflected
 that
 it was placed
 in the
 mail
 on
 March
 6, 2009,
 and because
 it does
 not
 contain any
 cit
a-tions
 to the
 record.
 The
 Petitioner™s
 posthearing
 brief
 was
 hand
-delivered
 to the
 Resident Office in
 Las
 Vegas,
 Nevada
, on March 
6,
 2009.
 I consider
 the
 Petitioner™s
 posthearing brief
 to 
be 
timely
 filed
 and
 sufficient
 in form,
 and 
I hereby
 deny
 the
 Employer™s motion
 to strike.
                                                                                                    NV ENERGY
, INC
. 21 and
 received at its Nevada 
facilities
 goods and 
materials
 valued
 in excess
 of $50,000
 directly
 from
 suppliers
 located
 outside 
the
 State
 of Nevada.
 Accordingly,
 I find
 that
 the
 Employer 
is en-gaged
 in commerce 
within
 the
 meaning 
of Section
 2(2),
 (6),
 and
 (7)
 of the
 Act
 and, therefore, asserting 
jurisdiction 
over
 the
 Employer 
in this
 matter
 will 
accomplish
 the purposes of
 the 
Act.
 3. 
Labor 
Organization
 Status and Claim of Represent
a-tion:
 The
 Petitioner 
is a labor organization within the 
meaning
 of 
Section
 2(5) of the Act and 
claims
 to represent
 certain 
em-ployees
 of the 
Employer.
 4. 
Statutory 
Question:
 A question
 affecting
 commerce 
ex-ists
 concerning 
the
 representation of certain 
employees
 of the 
Employer
 within 
the
 meaning
 of Section 9(c)(1)
 and
 Section
 2(6)
 and
 (7)
 of the
 Act.
 By its petition, the Petitioner seeks
 to add
 to the
 parties™ existing 
unit 
approximately
 14 employees
 employed 
by the
 Employer 
at the
 Higgins
 Plant.
 There
 are
 approximately 
1950
 employees 
in the
 unit.
 In this
 Decision,
 I shall
 discuss
 the
 record 
facts
 concerning
 the
 Employer™s 
operations,
 management
 hierarchy, and stru
c-ture; its 
acquisition
 and integration of the Higgins Plant; and
 the 
composition
 of the 
unit.
 I will 
then
 discuss the record facts 
relating 
to community
 of interest between 
the
 unit
 and
 the
 Higgins
 Plant employees 
and
 analyze
 those
 facts
 under 
the
 Board™s
 applicable 
case
 law.
 A. The Employer™s 
Operations
 The
 Employer 
is a public 
utility
 that
 generates 
its own
 ele
c-tricity
 and
 acquires
 electricity
 from
 other 
sources,
 which
 it then
 transmits
 and 
moves
 to 
customers
 within the 
State
 of Nevada 
and a 
small
 portion of California 
near Reno and Carson City, 
Nevada.
 It employs
 some
 3250 
employees
 throughout Nevada, 
who are 
grouped into two bargaining
 units located
 in the nort
h-ern and southern parts of the State.
 It owns and operates
 10 electricity generating
 stations throughout Nevada and
 has
 an ownership
 interest
 in 
two coal
-fired generating
 stations:
 the
 Navajo
 station
 located
 in Page,
 Arizona,
 and
 the
 Mojave
 station
 located
 in Laughlin, 
Nevada.
   
The Mojave station is not 
cur-rently operating.
 Of the 10 generating
 stations
 that
 it owns
 and
 operates, 
eight
 are 
gas
-fired
 plants 
and two are coal
-fired.
 Sev-en of
 these
 generating
 stations
 or plants are located in Clark 
County,
 Nevada, and are 
named
 as 
follows:
 Reid
 Gardner,
 Harry
 Allen,
 Silverhawk,
 Chuck Lenzie, 
Sunrise, 
Clark,
 and
 Higgins,
 the generating plant at 
issue 
in this proceeding.
 The 
Employer™s
 generating stations are
 scattered throughout 
Clark County.  For
 example,
 the Reid Gardner 
Plant 
is located
 in the
 Moapa
 Valley
 about
 70 miles 
north
 of Las
 Vegas.
 The
 Higgins
 Plant
 is located
 about 28
 miles 
southwest
 of Las
 Vegas
 near
 the
 California
-Nevada border.  The nearest 
generating 
station to the Higgins 
Plant
 is the
 Clark
 Plant, which is located 
about 45 
miles
 northeast of the Higgins Plant.
 The
 Employer 
operates
 substations attached to its generating
 stations.
 A fence
 separates 
substations from
 generating 
sta-tions.
 The
 electricity generated at generating
 stations 
must
 pass 
through a 
switchyard
 and a substation before it enters the ﬁgridﬂ 
or network of substations and
 lines
 for
 transmission 
and
 distr
i-bution.
 The Employer also
 oper
ates substations next to 
gene
r-ating
 stations that it does
 not own.
 There are at 
least
 29 gene
r-ating units in 
southern Nevada that 
the
 Employer
 does not own 
or operate.  Before it
 acquired the Higgins Plant, the 
Employer
 operated
 a substation
 known
 as Bighorn
 at that
 location.
 It continues
 to operate
 the
 Bighorn
 substation
 that
 receives ele
c-tricity from the
 Higgins Plant, which feeds 230,000 volts on 
two 
transmission 
lines
 to the
 Arden
 substation
 for further 
transmission
 and distribution.  
While
 these
 substations
 and
 transmission 
lines
 do not contain facilities where
 employees 
regularly
 report
 to work,
 their
 operations
 require
 occasional
 visits
 by 
unit 
employees
 who 
perform 
work
 at or near
 subst
a-tions 
and
 transmission
 lines.
 At its generating stations, the 
Employer
 employs
 control o
p-erators who operate the
 controls of 
equipment
 used to
 generate
 electricity;
 maintenance
 technicians
 who 
maintain
 the
 opera
t-ing 
equipment;
 and 
material
 specialists
 who receive, 
store, 
and
 issue
 tool
s, supplies,
 and
 equipment.
  As they generate electri
c-ity, 
control operators interact 
and communicate with the
 Em-ployer™s 
generation
 dispatchers,
 who
 work
 away from
 the ge
n-erating stations.
 The
 Employer 
utilizes
 three
 types
 of dispatc
h-ers to 
manage
 its
 generation and transmission of
 electricity:  the 
generation dispatcher, who is 
responsible
 for all generation of 
electricity at the
 generating
 stations;
 the
 balancing
 authority
 operator,
 who
 is responsible
 for
 the
 interchange
 of electricity,
 that
 is,
 what
 electricity is purchased and sold 
by the
 Employer; 
and
 the
 transmission
 operator, who is responsible for
 the
 oper
a-tion
 of substations
 and
 transmission
 lines
 and
 the
 monitoring 
and
 maintenance 
of transmission
 voltage
 levels.
 If generation
 from
 one station
 is lost,
 the
 generation
 dispatcher 
will seek to 
make
 up the 
loss
 through 
other
 generating
 stations.
 If that
 is 
not
 possible,
 the
 generation
 dispatcher
 will tell the 
marketer
 or power
 trader 
to purchase 
electricity
 from
 an outside
 source.
 The
 transmission 
operator
 controls electricity generated from
 the 
Employer™s
 own stations and those stations that the
 Em-ployer 
does
 not
 own
 and
 communicates
 with
 both
 types of st
a-tions
 concerning
 electricity
 generation.
 The
 Federal
 Energy
 Regulatory Commission,
 the Nationa
l Electric
 Reliability
 Council, the 
Western
 Electric Coordinating 
Council, and
 the Rocky Mountain Desert
 Southwest Reliability 
Coordinator are 
among
 the
 regulatory
 agencies
 and
 organiz
a-tions
 that
 set 
restrictions,
 standards,
 and 
guidelines
 for
 the
 Em-ployer 
and
 all
 companies 
that
 generate
 and
 transmit 
electricity.
 Restrictions include 
the
 open
 access
 of nonutilities
 to both
 the 
generation and 
transmission
 of electricity,
 the
 functional
 separ
a-tion of 
energy
 generation from
 energy 
transmission,
 and the 
providing of 
transmission 
information
 to other
 generators
 and
 market
 participants.  Guidelines cover such 
operations 
as reli
a-bility 
and
 outages.
 Reliability
 standards 
permit
 the Employer™s 
balancing operators to direct
 generating stations owned by
 the
 Employer 
and
 other
 generators
 to raise
 or 
lower 
the
 output
 of electricity
 produced
 and
 maintain
 voltage on 
the
 grid 
within
 certain
 levels.  Outages by the 
Employer
 must
 be coordinated
 with
 transmission 
operators
 and
 balancing authorities of other 
generators to
 ensure
 that 
there
 is adequate electricity
 available 
from
 all 
sources.
 B. Management 
Hierarchy
 Michael
 Yackira
 is the 
president and 
chief
 executive 
officer 
of the Employer.
  Robert Denis is the 
senior 
vice 
president, 
  DECISIONS OF THE NAT
IONAL LABOR 
RELATIONS BOARD
 22 Energy
 Supply.
 He is responsible
 for
 contracts
 the 
Employer 
develops
 to purchase
 electricity
 from
 outside
 sources
 and
 to sell
 electricity
 to outside sources.  He is also responsible for
 natural 
gas 
procurement
 to power the 
Employer™s
 gas
-fired generating 
plants and for new 
generation construction.
 Reporting 
to Denis
 is Kevin
 Geraghty, 
vice 
president, Power Generation, 
who
 is 
responsible for the generation of
 electricity
 within
 the
 Emplo
y-er.
 The
 rest
 of the 
Employer™s
 generation
 team
 is located in
 Las Vegas.
 Reporting
 to Geraghty
 are
 plant
 directors,
 including
 Tom
 Price,
 who
 oversees
 the
 Harry Allen, Silverhawk, and Chuck 
Lenzie 
Plants.
 Price 
also
 served as 
the
 interim
 plant
 director
 for
 the
 Higgins
 Plant
 during the ownership transition 
from
 Rel
i-ant to the 
Employer,
 which is described 
more
 fully in the 
fol-lowing
 section.
 Brian Paetzold 
is the 
plant 
director
 for
 the
 Harry
 Allen
 Plant,
 reporting
 through
 Tom
 Price
 based
 on some
 shared
 responsibilities.
 David
 Sharp
 is the
 plant
 director
 for
 the
 Reid
 Gardner Plant.
 Steven
 Page is the 
operations
 manager
 for
 the
 Clark
 Plant 
and
 the
 acting
 director 
for
 the 
Clark
 region 
that
 includes 
the
 Clark, Sunrise
, and Higgins Plants.  
Reporting
 to Steven
 Page
 at the
 Higgins 
Plant
 are
 Felix
 Fuentes, 
operations 
manager, and 
Ron
 McCallum, 
maintenance 
manager.
 C. Acquisition
 of the Higgins Plant
 Reliant Energy Services, Inc. (Reliant)
 operated
 what
 it called
 the
 Bighorn
 Power Plant from
 November
 2002, until it 
was 
purchased
 by the 
Employer
 in 
2008,
 and 
renamed
 the
 Wa
l-ter E. Higgins Power Plant.  According to
 the
 Employer, 
it ac-quired
 this
 generating
 station
 to cover
 its peak
 load
 or demand 
for
 electricity.
 Demand for 
electricity varies from
 a low in the 
winter
 to peak 
demand
 during the 
summer
 months.
  In the year
 period before
 Reliant
 turned
 the
 plant
 over to
 the
 Employer 
on October
 21,
 2008, Reliant shut down the
 plant
 in November 
2007,
 and
 brought
 it back
 to generate electricity during July 
2008.
 It continued
 to generate
 electricity
 until
 shortly
 after
 the
 Employer assumed 
possession
 on October
 21.
 As the
 Emplo
y-er™s 
interim
 plant
 director, Tom
 Price 
made
 sure that the
 Em-ployer
 acquired all 
items
 sold by Reliant, from
 the 
turbines
 to 
cell
 phones and computers,
 and
 assisted 
in scheduling 
an outage
 for
 the plant 
shortly
 after
 acquisition 
because
 the
 generating 
equipment
 had enough usage 
time
 that
 an outage and 
inspection 
were
 due.
 Thereafter,
 the
 Employer 
conducted
 inspections
 and
 other 
work
 necessary to begin 
operating
 the plant.  
The
 Em-ployer
 re-energized the 
Higgins 
Plant
 and
 began
 generating
 electricity during
 early
 January
 2009.
 Dariusz
 Rekowski,
 the
 Employer™s 
director of 
outages and 
work
 management
, became
 interim
 director for the
 Higgins
 Plant 
once
 the
 generating 
units
 were
 operating reliably.  Steven Page now serves as 
interim
 plant director of the Higgins Plant.
 D. Operation of the Higgins Plant
 The Higgins Plant generates electricity 
through equipment 
identical
 to that
 used
 by the
 Silverhawk Plant, except for a 
different 
manufacturer
 of the steam
 turbines.
 Although this
 equipment 
is the
 same, 
the
 Higgins
 Plant operates
 its generation
 equipment
 with
 two
 operators,
 as opposed
 to the
 three oper
a-tors the Silverhawk 
Plant 
utilizes.
 At the
 Higgins
 Plant, 
the
 electricity 
generated 
feeds
 into
 step
-up transformers 
that
 in-crease 
the
 voltage
 to 230,000 volts before its passes from
 the 
plant.  
There 
is also
 a step
-down
 unit
 that
 reduces
 voltage
 to levels that operate 
the
 plant™s equipment.
  According to the 
Employer,
 the Higgins
 Plant represented a classic independent 
power 
producer 
with
 respect
 to its
 staffing
 levels.
 Thus,
 it was
 generally
 lighter
 staffed
 with
 more
 sharing
 of duties
 and
 more
 responsibilities
 for
 staff 
members.
  In this regard, the job 
de-scriptions 
for
 maintenance 
specialists
 and
 senior
 power
 plant
 operators
 at the
 Higgins
 Plant
 list
 the
 ability
 to determine 
work
 priorities and
 assign
 work
 to employees 
under
 job qualific
a-tions.
 According to a Higgins
™ plant
 maintenance
 specialist, 
he seeks
 agreement 
by other
 maintenance 
specialists
 for about a 
third
 of the
 team™s 
priorities.
 The
 Employer, 
through
 its human 
resources
 department,
 in-terviewed and hired all the
 former
 Reliant 
employees
 except 
for two 
managers.
 Currently,
 there
 are
 nine plant operators
 who report to Operations Manager 
Felix
 Fuentes
 and
 five
 maintenance specialists reporting 
to Maintenance
 Manager
 Ron
 McCallum.
 The Employer utilizes 
Daniel Torres, an employee 
of an outside contractor, as a warehouse 
employee.
 There
 is a limit 
for
 length
 of use
 of such
 employees
 based on either total 
hours
 worked
 or months
 worked.
 E. Integration of the Higgins Plant
 Upon
 the
 acquisition
 of the
 Higgins
 Plant,
 the 
Employer
 has
 integrated,
 or is in the
 process of integrating,
 the
 computers 
and
 telephones
 at the Higgins Plant into the 
Employer™s
 commun
i-cation 
system.
  With
 the 
agreement
 of the 
Petitioner,
 it temp
o-rarily
 assigned a
 unit
 employee
 to 
implement
 the 
Employer™s
 ﬁPassportﬂ
 system
 at the
 Higgins
 Plant.
 Passport
 is a means
 to 
identify and request parts and 
materials.
 Since
 the
 acquisition, 
the Clark Plant
 obtained
 a vibration
 probe
 from
 the
 Higgins
 Plant
 for
 use
 in monitoring
 the
 amount 
of vibration when tu
r-bines are 
spinning.
 Also,
 after
 the
 acquisition,
 the Higgins 
Plant obtained a
 power panel from
 the Silverhawk Plant for use
 during
 the
 Higgins
 Plant
 outage.
 The
 Higgins Plant
 has
 since 
returned
 the 
panel
 to Silverhawk.
 Former 
Reliant
 employees 
at the
 Higgins
 Plant attended 
em-ployee
 orientation
 conducted
 by the
 Employer 
at its Pearson
 administrative and headquarters
 office building in
 Las
 Vegas.
 The
 Employer 
also
 issued
 the
 Higgins Plant 
employees
 identif
i-cation 
numbers
 and
 cards,
 email 
addresses,
 and
 human
 re-sources
 partners;
 classified
 the
 Higgins
 Plant
 employees
 as 
MPAT, 
Management/Professional/Administrative/Technical; 
placed the
 Higgins
 Plant
 employees 
under
 the
 Employer™s
 payroll and leave system; and assigned a 
human
 resources re
p-resentative
 to the
 Higgins
 Plant
 employees.
 The 
Employer™s
 safety
 representative, Christine Henshaw, serves both
 the
 Hig-gins
 and
 Clark
 Plants.
 The
 Employer
 applies
 its 
safety
 work
 practice 
manual
 to the
 Higgins
 Plant
 and
 its employees.
 The
 Employer made 
no change
 in the
 operations 
or maint
e-nance activities 
of the
 Higgins
 Plant
 employees.
 There
 is no evidence
 that
 any
 employees
 at the
 Employer™s 
other
 plants
 have
 substituted
 for 
the
 Higgins
 Plant
 employees.
 With 
respect
 to the
 absence
 of employees
 due to sickness or vacations, 
the 
Higgins
 Plant
 employees
 cover
 their
 own
 absences
 and 
vac
a-tions.
 The
 Employer 
has
 not
 utilized
 employees
 from
 other 
plants
 to cover
 these absences and vacations.
  NV ENERGY
, INC
. 23 F. The Unit
 The 
Petitioner
 has 
represented
 the
 unit 
employed 
by the
 Em-ployer 
and
 its
 predecessor
 in its 
southern Nevada operations 
for 
more
 than 25
 years.
 Another
 local
 of 
the 
International
 Brotherhood of Electrical 
Workers 
represents
 employees
 in-volved in generation, 
transmission,
 clerical
 work,
 and
 other
 duties
 in the
 Employer™s
 northern 
Nevada
 operations.
 The 
current
 collective
-bargaining
 agreement
 between the 
Petitioner
 and the 
Employer
 is 
effective
 from
 February
 1, 2008,
 to Feb-ruary
 1, 2011,
 and
 covers
 employees employed 
in Clark
 and
 Nye
 Counties, Nevada, in the following classifications:
 Cus-tomer
 Service, 
Districts,
 Material/Warehousing, Reprographic 
Services, 
Mail
 Room/Receiving Departments, 
Line,
 Fleet 
Services, Meter Services, 
Communications, Materials, Gener
a-tion,
 Substations,
 and
 Survey Organizations.  
The
 collective
-bargaining agreement 
contains
 a separate section for
 generation
 that
 includes
 descriptions for 30 job classifications and wage 
rates for 31 job
 codes and titles.  It also contains
 a letter
 of agreement between 
the
 parties for 
the
 Chuck
 Lenzie 
Plant
 with 
four
 additional
 job
 classifications
 and wage rates.  
These
 four
 job
 classifications represented a 
merger
 of 
positions 
to cover
 operations
 and
 maintenance.
 Generally, these 
generation job
 classifications cover 
operations 
and
 maintenance, 
although
 the
 parties
 entered
 into
 an agreement 
on July 
13, 2005,
 to create
 a warehouse
 technician
 position
 for
 generating
 facilities.
 G. Bargaining
 History 
for
 the
 Generating 
Stations
 Before
 it acquired
 the
 Higgins
 Plant,
 the
 Employer
 acquired 
two other generating
 stations,
 the
 Chuck
 Lenzie
 and
 Silve
r-hawk Plants.  The 
Employer
 purchased the Chuck
 Lenzie Plant 
as a newly
-constructed
 facility
 and
 staffed
 it with
 employees 
represented
 by the
 Petitioner.
 This
 staffing
 resulted
 in the
 let-ter of 
agreement
 between the parties, described
 above, which 
was entered into by the parties
 before the Chuck Lenzie Plant 
became
 operational.
 The
 Employer 
acquired
 the
 Silverhawk 
Plant as an operating facility from
 Arizona
 Public
 Service
 (APS).
 Another
 local
 of International Brotherhood
 of Electrical
 Workers from 
Phoenix, Arizona, represented
 the
 Silverhawk 
Plant
 employees.
 The
 acquisition
 agreement 
between
 the
 Em-ployer, APS,
 the Petitioner, and the Phoenix local
 provided
 that
 the
 Petitioner
 would
 assume
 the
 representation 
of 
these 
Silve
r-hawk
 Plant
 employees.
 The 
Petitioner
 submitted
 into 
evidence
 a letter,
 sent
 to the 
Employer
 and
 dated
 April 25, 2008, in which it 
claimed
 that 
the
 Employer 
agreed
 to voluntarily
 recognize
 the
 Petitioner
 as the
 collective
-bargaining representative 
of the
 Higgins 
Plant
 employees.
 The
 Employer
 disputes this 
claim.
 By a letter
 dated
 October
 30, 2008,
 the
 Employer informed 
the
 Petitioner
 that
 it did
 not
 recognize
 the
 Petitioner
 as the
 representative 
of the
 Higgins
 Plant
 employees.
 The
 parties
 exchanged
 letters
 thereafter.
  On 
November
 21, 2008, the Petitioner
 filed an u
n-fair labor 
practice 
charge
 in Case
 28ŒCAŒ022241 with Region 
28, alleging a
 violation of Section 8(a)(
5) and (
1) of the Act by 
the 
Employer™s
 refusal to apply the
 collective
-bargaining 
agreement 
to the
 Higgins
 Plant
 employees.
 This charge is b
e-ing held in
 abeyance.
 The
 record
 shows
 that 
the
 Petitioner 
obtained
 two
 signed
 union
 authorization
 cards
 from
 the
 Hig-gins
 Plant
 employees.
 H. Wages and Benefits of the Higgins
 Plant
 Employees
 While the record does not 
indicate
 the 
amount
 of wages paid 
to the Higgins Plant
 employees
 as 
compared
 to generating
 sta-tion 
employees 
represented
 by the
 Petitioner,
 the
 purchase
 agreement 
between
 Reliant 
and
 the
 Employer 
required
 that
 the
 Employer 
provide
 the
 Higgins
 Plant
 employees 
with
 ﬁ. . . 
com-pensation,
 including base pay
 and
 annual
 incentive
 compens
a-tion
 opportunity (excluding equity 
compensation) 
equivalent
 to that
 paid
 to similarly
 situated 
employees
 of [the 
Employer]
. . . .ﬂ  The Employer developed a pay system
 for
 the
 Higgins
 Plant
 employees
 and
 determined
 to 
implement
 an increase in 
wages for these
 employees 
shortly
 after
 acquisition.
 It appears
 that
 this
 wage
 increase 
makes
 the wages of the
 Higgins Plant 
employees
 equivalent
 to the wages paid to other
 generating
 station
 emplo
yees.
 With 
regard
 to benefits,
 the
 purchase
 agreement
 between R
e-liant and 
the
 Employer
 required that the 
Employer
 provide the 
Higgins Plant 
employees
 with ﬁ
. . . benefits (including
 seve
r-ance
 benefits)
 on a basis
 substantially similar 
to those
 provided 
to similarly situated
 employees
 of [the 
Employer].ﬂ
  Certain 
benefit programs 
available
 to the
 Higgins
 Plant
 employees
 are 
the 
same
 as the 
Employer
 makes
 available 
to its other
 MPAT 
employees 
and
 to employees
 represented
 by 
the 
Petitioner,
 including medical,
 prescription
 drug,
 dental, vision,
 disability, 
group life 
insurance,
 flexible
 spending 
accounts,
 and 
wellness
 benefits.
 The
 current collective
-bargaining 
agreement 
between
 the
 parties
 incorporates 
what
 is termed
 the
 Employer
 Compr
e-hensive
 Welfare
 Benefit 
and
 Cafeteria
 Plan
 that
 includes 
the
 above
-described 
programs.
  It also appears that
 MPAT emplo
y-ees, including
 those
 at 
the
 Higgins
 Plant, and 
unit
 employees
 are 
subject
 to 
the
 same
 ﬁCash Balanceﬂ retirement plan.  
Hol
i-days
 for both 
unit 
employees
 and MPAT 
employees
 are the 
same.
  MPAT 
employees
 and one
 group
 of employees
 repr
e-sented
 by the
 Petitioner
 are under the 
same
 paid 
time
 off leave
 system.
 I. Contact 
With the Higgins Plant Employees
 Each
 morning, 
a plant
 operator
 at the
 Higgins Plant and 
other 
plant operators of the
 Employer
 report the status of 
their
 re-spective 
generating
 stations
 during a 
morning
 conference
 call
 that
 includes
 gas
 traders,
 power
 traders,
 and
 the
 balancing
 au-thority
 operator.
 As an 
example,
 the gas traders 
may
 identify 
the 
amount 
of natural
 gas
 available
 that
 day,
 thus
 limiting 
the
 amount 
of electricity
 generated by the gas
-fired plants.
 The
 record
 also
 reflects
 other instances 
of contact
 between
 the
 Higgins
 Plant
 employees
 and 
employees
 of the Employer™s 
other
 facilities.
 For
 example, 
after
 the 
Employer
 acquired the 
Higgins Plant, a Clark 
Plant
 material
 specialist
 talked to Dan
 Torres 
about
 obtaining
 a vibration
 probe
 from
 the
 Higgins
 Plant.
 Torres
 drove
 the
 probe
 over
 to the
 Clark Plant.
 Simila
r-ly, 
a Silverhawk 
Plant
 production
 technician
 assisted
 Higgins 
Plant employee
 Kevin 
Newcomb
 in locating and loading a 
power
 panel for use at the Higgins Plant in or
 about September 
2008, before the 
October
 21, 
2008 transfer of the Higgins Plant 
to the
 Employer.
 Thereafter,
 Higgins
 Plant
 employees 
David 
Cairns and David Rettke returned to
 the 
Silverhawk
 Plant 
where 
they
 were 
met
 by a Silverhawk
 Plant
 operator
 who
 showed
 them
 the
 location
 of the
 power
 panels.
 Additionally, 
as 
  DECISIONS OF THE NAT
IONAL LABOR 
RELATIONS BOARD
 24 was the practice before the 
acquisition
, the
 Employer™s tran
s-mission operator
 spoke to the 
Higgins
 Plant
 operator during the 
process of
 re-energizing the Higgins Plant.
 J. Accretion 
Standard
 In 
E. I. Du Pont de Nemours, Inc., 
341 NLRB 607 (2004), 
the Board explained that it 
permitted
 accretion ﬁonly when the 
employees 
sought
 to be added to an existing 
bargaining
 unit
 have
 little or no separate identity
 and
 share
 an overwhelming
 community of interest with
 the
 preexisting
 unit
 to which 
they
 are
 accreted.ﬂ
 Among
 the factors 
the
 Board 
considers
 in as-sessing community
 of interest 
are
 integration
 of operations, 
centralized 
control
 of management
 and
 labor
 relations,
 geo-graphic
 proximity,
 similarity
 of 
terms
 and conditions of
 em-ployment,
 similarity
 of 
skills and 
functions,
 physical
 contact 
among
 employees, collective
-bargaining
 history,
 the
 degree
 of employee
 interchange, 
and
 the
 degree
 of separate
 daily
 superv
i-sion.
 E. I. Du Pont,
 supra
 at 608; 
Compact Video Services,
 284 NLRB 117, 119
 (1987).  However, as stated in 
E. I. Du Pont,
 the ﬁtwo 
most
 important factorsﬂ
Šindeed,
 the
 two
 factors
 ide
ntified
 as ﬁcriticalﬂ 
to an accretion
 finding
Šare 
employee
 interchange
 and
 common day
-to-day supervision.
  Frontier 
Telephone of Rochester, Inc
., 344 NLRB 
1270, 1271
 (2005);
 Super Valu Stores, 
283 NLRB 
134, 136 (1987), citing
 Towne 
Ford
 Sales,
 270 NLRB
 311, 312 (1984).
 Here,
 there
 is no evidence
 that
 since
 the
 acquisition
 the 
Em-ployer
 has interchanged the
 Higgins
 Plant
 employees 
with
 em-ployees 
at its
 other generating stations
 on either
 a temporary
 or per
manent 
basis.
 As to daily
 supervision,
 the
 Employer 
has
 placed
 an operations
 manager
 over its nine Higgins Plant 
oper-ators and a 
maintenance 
manager over its five 
maintenance
 specialists
. These
 managers 
have
 no authority over 
employees
 at any of the other generating
 stations.
 However,
 both
 of the
 Higgins
 Plant
 managers
 report to an acting plant director who
 serves
 as acting
 director 
for
 a region
 that
 includes 
the
 Higgins,
 Clark,
 and
 Sunrise
 Plants.
 In addition, the 
Employer
 utilized 
another
 plant 
director 
and
 its director
 of outages
 and
 work
 management
 as interim
 directors for the Higgins Plant after
 its 
acquisition.
 K. Systemwide
 Public Utility Preference
 Consideration of these two factors,
 however,
 does
 not
 end
 the
 inquiry.
 Other 
community
-of-interest
 factors support
 accre-tion here.
 The 
Board
 has long held that in public
 utility
 indu
s-tries
, a systemwide 
unit
 is optimal.
 New England Telephone 
Co.
, 280 NLRB 162 (1986);
 New England Telephone 
& Tel
e-graph Co.
, 90 NLRB 639 (1950);
 TRT Te
lecommunications 
Corp.
, 230 NLRB 139 (1977).  
See
 also 
Baltimore
 Gas & 
Elec-tric
 Co.
, 206 NLRB 199 (1973); 
Gulf States Telephone Co.
, 118 NLRB 1039 (1957).
 In Baltimore 
Gas
 & Electric
, supra at 
201, the Board stated:
  That
 judgment
 has
 plainly
 been
 impelled
 by the
 economic
 re-ality
 that
 the
 public
 utility
 industry
 is characterized
 by a high
 degree
 of interdependence
 of its
 various
 segments
 and
 that
 the
 public
 has
 an
 immediate
 and
 direct
 interest
 in
 the
 maintenance
 of the
 essential
 services
 that
 this
 industry
 alone
 can
 adequately
 provide.
 The
 Board
 has
 therefore
 been
 reluctant
 to fragme
n-tize
 a utility™s
 operations.
 It has
 done so only
 when
 there
 was
 compelling
 evidence
 that
 collective
 bargaining
 in
 a unit
 less
 than
 system
-wide
 in scope
 was
 a ﬁfeasible
 undertakingﬂ
 and
 there
 was
 no opposing
 bargaining
 history.
  Here, the 
placement
 of the Higgins Plant in
 the
 Employer™s 
Clark
 region 
with
 Steven
 Page
 serving
 as the
 acting
 director
 for
 the 
Higgins,
 Clark,
 and
 Sunrise
 Plants, 
and
 the
 assignment 
of Christine
 Henshaw
 to serve
 as the
 Employer™s 
safety
 repr
e-sentative
 for
 both
 the
 Higgins
 and
 Clark
 Plants,
 suggest that the 
Employer
 has
 not
 sought
 to isolate
 or ﬁfragmentizeﬂ 
the
 oper
a-tions
 of the
 Higgins
 Plant.
 The
 Board
 considers
 its preference
 for
 a systemwide
 public 
utility
 unit
 to be a rebuttable
 presum
p-tion 
which
 does
 not foreclose
 the
 possibility of finding a 
smal
l-er unit
 to be appropriate.  See, e.g.,
 Alyeska
 Pipeline Service 
Co., 348
 NLRB
 779, 780 (2006).
  Considering
 other 
commun
i-ty-of-interest
 factors here, I 
find
 that
 the
 systemwide 
public
 utility
 presumption 
has
 not
 been
 rebutted.
 L. Community
-of-Interest Factors
 The community
-of-interest 
factors
 described above 
support
 the
 accretion
 and
 unit
 clarification
 sought
 by the 
Petitioner.
 The
 Employer 
has
 integrated 
the
 Higgins
 Plant
 into
 its
 overall
 operations
 through
 its payroll,
 materials 
and
 work
 orders,
 saf
e-ty,
 and
 communication
 systems.
 Employees
 at the
 Higgins
 Plant
 carry Employer
-issued identification 
cards,
 have
 Em-ployer
-issued
 identification 
numbers,
 and appear
 on the
 Em-ployer™s
 intranet 
with
 their
 Employer
-issued
 telephone 
num-bers
 and 
email
 addresses.
  Plant
 operators at the Higgins
 Plant
 participate
 in daily
 conference
 calls
 with 
other
 plant
 operators
 and
 other
 employees
 concerning
 power
 generation
 that
 day.
 The
 Higgins
 Plant
 employees
 also
 share 
the
 same
 human 
re-source
 partner
 with other 
unit 
employees,
 and the 
Employer
 utilized its human
 resource 
department
 to 
interview and hire the 
former 
Bighorn Power Plant 
employees
 and develop their 
compensation
 and benefit 
packages.
  As discussed above, the 
Employer
 has
 centralized its 
management
 of the Higgins 
Plant 
employees 
through
 the
 acting
 director
 over
 the Clark 
region.  
This acting director reports
 to the
 Employer™s 
vice
 president
 over
 power
 generation, who 
manages
 plant directors for 
all
 of 
the 
Employer™s
 generation stations.
 The
 Higgins
 Plant
 employees 
enjoy
 wages
 and
 benefits
 sim
i-lar,
 if not 
identical,
 to those enjoyed by other generating station 
employees
 represented by the 
Petitioner.
  Thus, the
 purchase
 agreement 
for
 the
 Higgins
 Plant
 required 
the
 Employer 
to pay
 the
 Higgins
 Plant
 employees 
wages
 ﬁequivalentﬂ
 to that
 paid
 to similarly
 situated 
employees
 of the Employer.
 The 
Employer
 provided the Petitioner notice when
 it adjusted
 the
 wages
 of the
 Higgins
 Plant
 employees.
  Both 
unit and the Higgins Plant
 employees 
are
 able
 to participate 
in the
 Employer™s Compr
e-hensive Welfare 
Benefit
 and 
Cafeteria
 Plan
 and
 its Cash
 Bal-ance
 retirement
 plan.
 The
 only
 difference
 in benefits
 appears 
to be the paid time
 off system.
 The
 Employer 
continues
 to operate
 the
 Higgins 
Plant
 with
 two
 operators 
while
 it utilizes
 three operators for virtually
 ide
n-tical generation 
equipment
 at the Silverhawk Plant.
 However,
 the
 record establishes that skills 
of the
 Higgins
 Plant
 employees, 
both
 Plant
 operators
 and
 maintenance
 specialists,
 are
 the
 same
 as those at the 
Employer™s
 other
 generating stations.  There is 
nothing unique 
about
 the 
generating
 equipment
 at the Higgins
  NV ENERGY
, INC
. 25 Plant
 or the
 operation
 and
 maintenance
 of such 
equipment.
  While the 
Employer
 may
 expect
 more
 from
 the
 Higgins
 Plant
 employees 
in terms
 of their 
ability
 to 
set
 work 
priorities
 and
 assignments, 
I do not
 consider
 this 
expectation or its
 exercise by 
employees
 so 
significant
 as to distinguish the skills of the Hi
g-gins Plant
 employees
 from
 other 
employees
 in the unit. 
With regard to physical contact between the
 Higgins
 Plant
 employees 
and
 other
 employees,
 the
 record
 establishes
 instances
 of such 
contact through the
 trading of 
equipment
 and the
 normal
 oper
a-tions of the 
Employer,
 including
 morning
 conference calls and 
communications
 related to outages and other 
normal
 oper
a-tions.
 The distance from
 the Higgins Plant to the
 nearest generating 
station, the 
Clark
 Plant,
 is 45 miles.
 However,
 in the
 setting
 of a public
 utility, 
I do not consider 
this
 distance 
a significant
 factor,
 especially
 since the Employer 
has
 placed 
Steven
 Page,
 who
 is located
 at the
 Clark
 Plant,
 in charge
 of the
 Higgins Plant
 as part
 of its Clark
 region.
 Concerning
 the
 collective
-bargaining 
history,
 the
 Petitioner™s 
proffered
 letter
 summarizing
 an alleged
 conversation
 with
 the 
Employer™s 
representative
 does
 not
 establish
 that
 the
 Employer 
agreed
 to include
 the
 Higgins
 Plant
 employees 
in the
 unit,
 esp
e-cially
 where
 the 
Employer
 disputes the Petitioner™s 
version 
of events.
 Once
 the
 Employer 
actually
 acquired
 the
 Higgins
 Plant,
 it made 
clear
 to the 
Petitioner
 that it did
 not
 recognize
 it as the
 bargaining 
representative for the Higgins
 Plant
 emplo
y-ees.
 Similarly, 
the
 Employer™s
 acquisition
 of other
 generation
 stations 
now included
 in the
 unit
 fails 
to establish 
a pattern 
of conduct that would support including the Higgins 
Plant e
m-ployees 
in the
 unit.
 In the
 case
 of the
 Chuck
 Lenzie
 Plant,
 the
 Employer 
staffed
 a newly
-constructed 
generating 
station
 with
 employees
 represented
 by 
the 
Petitioner.
  In 
the
 case
 of the Si
l-verhawk Plant, the 
Petitioner
 agreed
 to become 
the
 collective
-bargaining representative 
of the
 Silverhawk
 Plant employees
 who had been represented by another local of the
 International
 Brotherhood of Electrical
 Workers.  Neither of these actions 
supports a
 claim
 that
 the
 Employer 
should
 add
 the
 Higgins
 Plant
 employees 
to the
 unit
 based
 on collective
-bargaining hi
s-tory.
 The fact that a 
majority
 of the Higgins 
Plant
 employees
 ap-parently did not support the
 Petitioner
 in its organizing
 efforts
 does
 not
 require 
a contrary
 result.
 The
 evidence
 discussed 
above,
 including
 the
 integration
 of the
 Higgins
 Plant operations 
into the 
Employer™s
 overall
 operations;
 the
 assignment 
of an acting
 plant
 director
 and
 a safety
 representative
 over
 the
 Hig-gins Plant who serve in 
similar
 capacities 
for 
other 
plants 
within
 the
 Employer™s same
 geographic
 region;
 and
 the
 similarity 
of skills,
 duties, wages, 
and
 fringe benefits between 
the
 Higgins
 Plant
 employees 
and
 other
 unit
 employees
 all support the co
n-clusion that there is
 little
 difference
 between 
the
 Higgins
 Plant
 employees 
and
 other
 generation
 station
 employees
 represented
 by 
the 
Petitioner.
  In 
these
 circumstances,
 and in light of
 the 
Board™s
 preference 
for
 finding 
systemwide 
public
 utility 
units
 optimal, 
it is appropriate 
to accrete
 the
 Higgins
 Plant
 emplo
y-ees 
into
 the
 existing
 unit.
 M. Material/Warehouse 
Personnel
 The
 Employer 
utilizes
 Daniel 
Torres
 as a warehouseman
 at 
the Higgins Plant.
 As described
 above,
 Torres
 is employed 
by a contractor
 retained
 by the
 Employer.
 Torres
 held
 a similar 
position
 employed 
by a contractor
 while
 at the
 Clark
 Plant
 be-fore
 he moved 
to the
 Higgins Plant.
 While
 a Clark 
Plant
 mate-rial
 specialist
 described
 Torres™
 duties as 
similar
 to his
 own
 while
 working
 at the
 Clark
 Plant, 
there
 is scant
 record
 testimony
 concerning 
Torres™
 duties
 at the
 Higgins
 Plant.
 Similarly, 
there
 is little testimony
 concerning who supervises
 Torres
 at the
 Higgins
 Plant,
 and
 the
 interaction 
between
 the
 Employer and
 its 
contractor with
 respect
 to Torres.
 In these
 circumstances,
 I decline to add Torres or the 
warehouse
 classification
 at the 
Higgins
 Plant to
 the 
unit.
 N. Conclusion
 Based on 
the
 foregoing and the 
record
 in 
this
 proceeding,
 I clarify
 the
 unit
 to include
 the
 positions
 of Higgins
 Power
 Plant
 plant
 operator and 
maintenance
 specialists.
   